Citation Nr: 1414388	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  05-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating for status post hernia repair.
 
2.  Entitlement to an initial, compensable rating for surgical scar residual to hernia repair, prior to April 3, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for surgical scar residual to hernia repair, from April 3, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to December 1984.  

This appeal to the Board of Veterans Appeals (Board) arose from a March 2004 rating decision in which the RO, inter alia, denied a compensable rating for status post hernia repair, but granted service connection and assigned an initial, noncompensable rating for scar due to hernia repair, effective November 20, 2003.  The Veteran timely perfected an appeal as to the assigned ratings.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in report of contact in October 2005, the Veteran requested a Board video-conference hearing.  After receipt of additional evidence, the RO continued to deny each claim (as reflected in a June 2006 supplemental SOC (SSOC)).  

An October 2011 letter informed the Veteran that his requested Board hearing was scheduled in November 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

In March 2012, the Board remanded the initial rating claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, the AMC continued to deny the claim for higher rating for status post hernia repair (as reflected in an October 2012 SSOC).

In an October 2012 rating decision, the AMC granted a 10 percent disability rating for surgical scar residual to hernia repair, effective April 3, 2012.  In July 2013, the Board recharacterized the appeal as to evaluation of the surgical scar as encompassing the second and third matters set forth on the title page (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993)), and remanded the claims on appeal for additional development.  In an October 2013 SSOC, the AMC accomplished some of the additional development and continued to deny the claims.  The AMC then returned this matter to the Board for further consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

For reasons expressed below, the matters on appeal are, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of this appeal reveals that additional RO action is again warranted.  

As noted in the March 2012 and July 2013 Board remands, the Veteran underwent an August 2007 VA examination following the June 2006 SSOC.  The RO did not subsequently consider these examination findings and issue another SSOC before certifying the claims to the Board in December 2011, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  In March 2012 and July 2013, the Board remanded the matter on appeal for additional development, specifically including an initial consideration of the August 2007 VA examination report and the issuance of an SSOC that reflects such consideration.  

The AMC has accomplished some of the additional development directed by the Board in the prior remands, but still has not indicated consideration of the August 2007 VA examination.  The October 2012 SSOC (following the March 2012 Board remand) and the October 2013 SSOC (following the July 2013 Board remand) only document consideration of the April 2012 and 2013 VA examinations.  The record does not indicate that the AMC has considered the August 2007 VA examination report.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this matter must again be remanded for initial RO consideration of the August 2007 VA examination report and the issuance of an SSOC reflecting such consideration. 

Prior to reajudicating the claims on appeal, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

In regards VA records, following the August 2013 Board remand, the AMC associated all available medical records from New York Harbor, Hudson Valley and New Jersey prior to August 7, 2013.  As this matter is being remanded, more recent records from these facilities likely exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO should obtain from the New York Harbor, Hudson Valley and New Jersey VA Healthcare Systems all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he  has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each claim for higher rating should include consideration of whether any, or any further, staged rating is appropriate.

Accordingly, these matters are hereby REMANDED for the following actions:

1. Obtain from the VA Healthcare Systems of New York Harbor, Hudson Valley and New Jersey all outstanding, pertinent records of evaluation and/or treatment, since  August 7, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication and the August 2007 VA examination report) and legal authority (to include consideration of whether any, or any further, staged rating is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that documents consideration of all pertinent evidence-to particularly include all evidence added to the record or of record but not previously considered (including the August 2007 VA examination report and any newly associated medical evidence), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

